          Case 3:18-cv-07460-JD Document 115 Filed 01/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: January 16, 2020                                             Judge: Hon. James Donato

 Time: 7 Minutes

 Case No.       C-18-07460-JD
 Case Name      Nikola Corporation v. Tesla Incorporated

 Attorney(s) for Plaintiff(s):    K. Reed Willis/Allan Steyer
 Attorney(s) for Defendant(s):    Lauren Keller Katzenellenbogen/Michael K. Friedland

 Deputy Clerk: Lisa R. Clark                                      Court Reporter: Marla Knox

                                        PROCEEDINGS

Initial Case Management Conference - Held

                                    NOTES AND ORDERS

The case is referred to Magistrate Judge Corley for settlement.

The parties are directed to promptly advise the Court of any developments in the IPR
proceedings.
